2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 1 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 2 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 3 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 4 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 5 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 6 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 7 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 8 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 9 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 10 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 11 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 12 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 13 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 14 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 15 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 16 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 17 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 18 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 19 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 20 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 21 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 22 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 23 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 24 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 25 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 26 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 27 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 28 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 29 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 30 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 31 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 32 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 33 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 34 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 35 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 36 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 37 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 38 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 39 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 40 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 41 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 42 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 43 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 44 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 45 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 46 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 47 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 48 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 49 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 50 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 51 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 52 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 53 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 54 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 55 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 56 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 57 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 58 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 59 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 60 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 61 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 62 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 63 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 64 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 65 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 66 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 67 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 68 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 69 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 70 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 71 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 72 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 73 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 74 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 75 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 76 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 77 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 78 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 79 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 80 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 81 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 82 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 83 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 84 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 85 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 86 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 87 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 88 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 89 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 90 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 91 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 92 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 93 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 94 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 95 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 96 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 97 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 98 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 99 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 100 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 101 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 102 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 103 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 104 of 105
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-6   Page 105 of 105
